UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-2158



REGIS P. SPANDHLA,

                                              Plaintiff - Appellant,

          versus


PGI, INCORPORATED, formerly known as Produc-
tion Group International,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Gerald Bruce Lee, District Judge.
(CA-00-895-A)


Submitted:   November 30, 2000            Decided:   December 8, 2000


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Regis P. Spandhla, Appellant Pro Se. Christina Antoinette Volzer,
MCGUIRE, WOODS, L.L.P., McLean, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Regis Spandhla appeals from the district court order dis-

missing his employment discrimination action for failure to state

a claim.   We have reviewed the record and the district court’s

opinion and find no reversible error.    Accordingly, we affirm on

the reasoning of the district court.    See Spandhla v. PGI, Inc.,

No. CA-00-895-A (E.D. Va. Aug. 1, 2000).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2